DETAILED ACTION
The status of the claims stands as follows:
Pending claims:				1-10 and 15
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			11-14
Amended claims: 				1-10 and 15
New claims: 					None
Claims currently under consideration:	1-10 and 15
Currently rejected claims:			1-10 and 15
Allowed claims:				None

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 5 recites the limitation "the separation" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Delest (US 2004/0067279) in view of Ashoor (Ashoor et al., “Maillard Browning of Common Amino Acids and Sugars”, 1984, Journal of Food Science, vol. 49, page 1206-1207).
Regarding claim 1, Delest teaches a process for preparing a natural flavor base composition (corresponding to preparing a flavoring ingredient from a protein hydrolysate) ([0002], [0023], [0095]), comprising the steps of: hydrolyzing a protein-containing substrate to produce and accumulate glycine in the mixture to a concentration of at least 25% of the mixture ([0024]-[0025], [0044]), which falls within the claimed glycine concentration; adding a reducing sugar to the mixture after the hydrolysis step; and thermally reacting the mixture after the addition of the reducing sugar at a temperature of up to 180°C ([0095]), which overlaps the claimed temperature range.  Delest discloses that hydrolysis of the protein-containing substrate is performed by a peptidase produced by bacteria ([0048]) and that hydrolyzed proteins can be produced in situ through incubation with microbial starter cultures which excrete proteolytic enzymes ([0003]).  Therefore, although the invention of Delest does not involve culturing a bacterial strain in a culture medium to produce and accumulate glycine, this method of protein hydrolysis is known in the art, rendering the culturing step obvious.  Also, Delest discloses that the protein hydrolysate and reducing sugar are combined in an appropriate ratio and incubated to produce flavor profiles during the Maillard reaction ([0095), but it does not teach (a) the glycine of the protein hydrolysate to be the L-form; (b) thermally reacting the mixture for at least 5 minutes; or (c) that the reducing sugar is added to the medium in an amount of 1:5-1:11 (w/w) ratio sugar:glycine.
However, Ashoor teaches Maillard reactions wherein L-glycine (page 1206, column 2, paragraph 6) is reacted with reducing sugars (corresponding to lactose, ribose, fructose, 
It would have been obvious for a person of ordinary skill in the art to have performed the Maillard reaction of Delest using the L-glycine and reaction procedure taught by Ashoor.  Since Delest broadly teaches glycine in the protein hydrolysate and discloses that the protein hydrolysate is thermally reacted with an appropriate amount of reducing sugar at a temperature of up to 180°C, but does not disclose a form of glycine, an amount of reducing sugar, or a thermal reaction time, a skilled practitioner would be motivated to consult an additional reference such as Ashoor in order to determine a suitable form of glycine, amount of amino acid and reducing sugar, and a reaction time, which renders the claim obvious.
Regarding claim 2, Delest teaches the invention as disclosed above in claim 1, including the peptidase used to hydrolyze the protein-containing substrate into glycine is produced from Bacillus ([0048]).   
Regarding claim 3, Delest teaches the invention as disclosed above in claim 1, including hydrolyzing a protein-containing substrate to produce and accumulate glycine in the mixture to a concentration of at least 25% of the mixture ([0024]-[0025], [0044]), which falls within the claimed content range.  Delest discloses that hydrolysis of the protein-contain substrate is performed by a peptidase produced by bacteria ([0048]) and that hydrolyzed proteins can be produced in situ through incubation with microbial starter cultures which excrete proteolytic enzymes ([0003]).  Therefore, although the invention 
Regarding claim 4, Delest teaches the invention as disclosed above in claim 1, including that the enzymes are inactivated by heating the mixture at a temperature of at least 70°C after the hydrolysates were obtained ([0085]).  This temperature range includes temperatures at which bacteria would be inactivated when the protein is hydrolyzed in situ as described in the rejection of claim 1 above.
Regarding claim 5, Delest teaches the invention as disclosed above in claim 1, including the mixture comprising the protein hydrolysate is centrifuged and/or filtered ([0086]), which would also separate the bacteria strain from the hydrolysate when the protein is hydrolyzed in situ as described in the rejection of claim 1 above.
Regarding claim 6, Delest teaches the invention as disclosed above in claim 1, including the protein hydrolysate is concentrated by evaporation by partial or total evaporation of water present in the mixture (corresponding to the concentrated produced comprises at least 20% dry matter) ([0086]).
Regarding claim 7, Delest teaches the invention as disclosed above in claim 1, including the sugar is selected from the group consisting of glucose, xylose, fructose, maltose, and combinations thereof ([0094]).
Regarding claim 8, 
Regarding claim 9, Delest teaches the invention as disclosed above in claim 1, including the mixture is dried to a powder after the thermal reaction step ([0095]).
Regarding claim 10, Delest teaches a natural flavor base (corresponding to flavouring ingredient) ([0095]) obtainable by the process according to claim 1.
Regarding claim 15, Delest teaches a method of providing a flavor to a food product comprising the step of adding a natural flavor base composition (corresponding to preparing a flavoring ingredient from a protein hydrolysate) ([0002], [0088], [0095]), produced by: hydrolyzing a protein-containing substrate to produce and accumulate glycine in the mixture to a concentration of at least 25% of the mixture ([0024]-[0025], [0044]), which falls within the claimed glycine concentration; adding a reducing sugar to the mixture after the hydrolysis step; and thermally reacting the mixture after the addition of the reducing sugar at a temperature of up to 180°C ([0095]), which overlaps the claimed temperature range, into the recipe of the food product ([0088]).  Delest discloses that hydrolysis of the protein-contain substrate is performed by a peptidase produced by bacteria ([0048]) and that hydrolyzed proteins can be produced in situ through incubation with microbial starter cultures which excrete proteolytic enzymes ([0003]).  Therefore, although the invention of Delest does not involve culturing a bacterial strain in a culture medium to produce and accumulate glycine, this method of protein hydrolysis is known in the art, rendering the culturing step obvious.  Also, Delest discloses that the protein hydrolysate and reducing sugar are combined in an appropriate ratio and incubated to produce flavor profiles during the Maillard reaction ([0095), but it does not teach (a) the glycine of the protein hydrolysate to be the L-form; (b) thermally reacting the mixture for at least 5 minutes; or (c) that the reducing sugar is added to the medium in an amount 
However, Ashoor teaches Maillard reactions wherein L-glycine (page 1206, column 2, paragraph 6) is reacted with reducing sugars (corresponding to lactose, ribose, fructose, and glucose) (page 1207, column 1, paragraph 1) for 10 minutes at 121°C (page 1206, column 2, paragraph 4).  The reducing sugar and L-glycine are present in the reaction mixture at a ratio of about 2.4:1 (w/w) (based on the mixture comprising 0.05M sugar and 0.05M L-glycine (page 1206, column 2, paragraph 4).
It would have been obvious for a person of ordinary skill in the art to have performed the Maillard reaction of Delest using the L-glycine and reaction procedure taught by Ashoor.  Since Delest broadly teaches glycine in the protein hydrolysate and discloses that the protein hydrolysate is thermally reacted with an appropriate amount of reducing sugar at a temperature of up to 180°C, but does not disclose a form of glycine, an amount of reducing sugar, or a thermal reaction time, a skilled practitioner would be motivated to consult an additional reference such as Ashoor in order to determine a suitable form of glycine, amount of amino acid and reducing sugar, and a reaction time, which renders present claim 15 obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Ishida (US 3,523,801)
Palzer (US 2012/0315354)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847.  The examiner can normally be reached on Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791